—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a search of petitioner’s cell which uncovered a board game developed by petitioner regarding prison life, petitioner was charged with, and ultimately found guilty of, violating the prison disciplinary rules prohibiting inmates from possessing contraband and disregarding a disciplinary disposition. The game had been the subject of a prior disciplinary hearing, at the conclusion of which petitioner was instructed to send the game home due to the inappropriate and violent nature of the game materials. Contrary to petitioner’s contention, the detailed misbehavior report and prior disciplinary disposition, together with the testimony presented at the hearing, provided substantial evidence to support the determination finding him guilty of failing to obey a prior disciplinary disposition (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Furthermore, petitioner’s challenge to the evidentiary basis of *900the contraband charge is precluded in view of his knowing and voluntary plea of guilty to said charge (see, Matter of Grant v Goord, 247 AD2d 662, 663). Nevertheless, were we to consider this issue, we would find it to be unpersuasive. To the extent that petitioner’s remaining contentions are preserved for our review, we find them to be without merit.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.